DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on December 1, 2022. 
Claims 1, 3, 8, 10, 12, and 19 have been amended. 
Claims 2, 11, and 20 are canceled.
Claim 21 has been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0131605, filed on October 13, 2020.

Response to Arguments
Applicant's arguments filed on December 1, 2022 have been fully considered. However, the newly amended claim limitation “the controller adjusts a number of bits of data stored in a memory cell included in a memory block […] to determine a storage capacity of the at least one zoned namespace” is not supported in the specification, and therefore, constitutes new matter as outlined in the rejection below. Furthermore, it should be noted that a new prior art reference to BHARDWAJ in view of WEBER teaches the claim limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10, and 19, the claim limitation “the controller adjusts a number of bits of data stored in a memory cell included in a memory block […] to determine a storage capacity of the at least one zoned namespace” is not supported in the specification, and therefore, constitutes new matter. The Examiner notes that prior to Applicant’s amendment, claim 1 recited the limitation “adjusts a number of bits of data […] and fixes a storage capacity,” which does not have the same meaning as “adjusts a number of bits of data […] to determine a storage capacity” as Applicant has amended. If Applicant disagrees that the claim limitation of claims 1, 10, and 19 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claims 3 & 12, the claims recite similar limitation as corresponding claims 1 & 10 and are rejected for similar reasons as claim 1 using similar rationale.
Regarding claim 4-9, 13-18, and 21, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation “the controller adjusts a number of bits of data stored in a memory cell included in a memory block […] to determine a storage capacity of the at least one zoned namespace” in lines 8-11, where the meaning of the limitation is unclear. Performing a step “to determine” a storage capacity implies that the step is performed for the purposes of determining a storage capacity or in order to allow the determining of a storage capacity. However, it is unclear how performing the step of adjusting a number of bits of data stored in a memory cell helps determine a storage capacity. For purposes of examination, the examiner construes the limitation to mean “the controller adjusts a number of bits of data stored in a memory cell included in a memory block […] and 
Regarding claim 3, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar rationale.
Regarding claim 10, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar rationale.
Regarding claims 4-9, 13-18, and 21, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BHARDWAJ (Pub. No.: US 20220019370 A1), hereafter BHARDWAJ, in view of WEBER (Patent No.: US 10802739 B1), hereafter WEBER.
Regarding claim 1, BHARDWAJ teaches:
A memory system, comprising: a memory device including a plurality of memory blocks, each memory block including memory cells capable of storing multi-bit data (BHARDWAJ [0029] teaches memory devices 130 include any combination of arrays of memory cells that are SLC, MLC, TLC, and/or QLC storing multiple bits per cell);
a controller configured to allocate the plurality of memory blocks for plural zoned namespaces input from an external device and access a memory block allocated for one of the plural zoned namespaces in response to a data input/output request input from the external device (BHARDWAJ [0026] & FIG. 1 teach the host system transmitting data to the memory sub-system 10 and accessing memory devices 130; see also [0034]; [0038] teaches partial zone memory unit handler 113 receives a request to perform a write operation to write data at a memory device configured with a zoned namespace having multiple zones, where the data is associated with a zone of the multiple zones of the memory device, and partial zone memory unit handler 113 stores the data at a non-zoned memory unit or a zone memory unit of the zone; see also FIG. 3-4; [0051] also teaches the received write request can identify an LBA or LBA range associated with a particular zone),
wherein, in response to a first request input from the external device, the controller adjusts a number of bits of data stored in a memory cell included in a memory block, which is allocated for at least one zoned namespace among the plural zoned namespaces (BHARDWAJ FIG. 4 & [0065-0066] teach receiving a write operation to write data at a memory device, identifying the zone of the multiple zones that is associated with the data, and storing the data at a zone memory unit of the zone, where [0070] teaches writing the data from the zoned memory unit (MLC) to non-zoned memory units (SLC), where [0060] teaches data stored in one block of zone memory (MLC) can be stored in two full blocks of the non-zoned memory (SLC)), 
wherein the controller is configured to, when the plurality of memory blocks allocated for the plural zoned namespaces includes memory cells storing n-bit data, adjust the plurality of memory blocks to store 1-bit data in each of the memory cells included therein […], wherein the n is an integer greater than 1 (see BHARDWAJ FIG. 4, [0065-0066], and [0070] above, where data is stored in the MLC zone memory unit (i.e. memory cells storing n-bit data), and then writing the data from the MLC zoned memory unit to SLC non-zoned memory units, where [0060] teaches data stored in one block of zone memory (MLC) can be stored in two full blocks of the non-zoned memory (SLC)).
BHARDWAJ does not appear to explicitly teach determine a storage capacity of the at least one zoned namespace, and deactivate (n-1) zoned namespaces among the plural zoned namespaces. 
However, BHARDWAJ in view of WEBER teaches determine a storage capacity of the at least one zoned namespace (WEBER C11:L34-39 teach the host using a zone realms log to activate particular logical zone domains to achieve particular goals such as storage capacity, which implies the storage capacity of the logical zone domain is known; C13:L17-26 also teach activation of logical zones result from the need for additional storage capacity or to meet particular thresholds such as for storage capacity), 
deactivate (n-1) zoned namespaces among the plural zoned namespaces (WEBER FIG. 2A & C9:L6-9 teach logical zone domain 0 corresponds to a first data access methodology of MLC, and logical zone domain 1 corresponds to a second data access methodology of SLC, where FIG. 2B & C9:L44-67 teach activating logical zones from logical address k to q-1 of logical zone domain 1 have been activated for physical realm 0, and as a result, the data access methodology corresponding to logical zone domain 1 (SLC) are then used when accessing data in physical realm 0, and logical zones from logical address 0 to e-1 have been deactivated or disabled for physical realm 0 since at least a portion of physical realm 0 is associated with logical zones in both logical zone domains 0 and 1, where generally, the activation of one or more logical zones results in the deactivation of one or more other logical zones when a physical realm is associated multiple logical zone domains; see also C13:L27-30).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BHARDWAJ and WEBER before them, to include WEBER’s tuning or adjusting the relative use of different data access methodologies in BHARDWAJ’s memory device with multiple zones. One would have been motivated to make such a combination in order to achieve improved I/O performance, greater reliability, or a longer usable life of data storage device components as taught by WEBER (C18:L9-15).
Regarding claim 10, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 19, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 3, BHARDWAJ in view of WEBER teaches the elements of claim 1 as outlined above. BHARDWAJ in view of WEBER also teaches:
wherein the controller is configured to, when the first request is input along with a specific zoned namespace among the plural zoned namespaces, adjust at least one memory block allocated for the specific zoned namespace to store 1-bit data in each of memory cells in the at least one memory block and deactivate at least one zoned namespace other than the specific zoned namespace among the plural zoned namespaces to determine the storage capacity of the specific zoned namespace (see BHARDWAJ FIG. 4, [0065-0066], [0070], and WEBER FIG. 2A-2B, C9:L6-9 & L44-67, and C13:L27-30 as taught above in reference to claim 1). 
The same motivation that was utilized for combining BHARDWAJ and WEBER as set forth in claim 1 is equally applicable to claim 3. 
Regarding claim 4, BHARDWAJ in view of WEBER teaches the elements of claim 3 as outlined above. BHARDWAJ in view of WEBER also teaches:
wherein the controller is further configured to, in response to a second request input from the external device, adjust the at least one memory block storing the 1-bit data in each of memory cells to store the multi-bit data therein (BHARDWAJ [0051] & FIG. 3 teach receiving a write request from the host system, where [0053-0056] teach storing the data at the non-zoned memory units, and [0062-0063] teach migrating data from the non-zoned memory units (SLC) to zone memory units (MLC)). 
The same motivation that was utilized for combining BHARDWAJ and WEBER as set forth in claim 1 is equally applicable to claim 4.
Regarding claim 5, BHARDWAJ in view of WEBER teaches the elements of claim 4 as outlined above. BHARDWAJ in view of WEBER also teaches:
wherein the controller is configured to, in response to the second request, activate the at least one zoned namespace previously deactivated to store data (WEBER FIG. 2A & C9:L6-9 teach logical zone domain 0 corresponds to a first data access methodology of MLC, and logical zone domain 1 corresponds to a second data access methodology of SLC, where FIG. 2B & C9:L26-43 teach activating logical zones in logical zone domain 0 for enabling reading and writing of data in the activated logical zones using data access methodology corresponding to logical zone domain 0 (e.g. MLC), where generally, the activation of one or more logical zones results in the deactivation of one or more other logical zones when a physical realm is associated multiple logical zone domains; see also FIG. 2B logical address e to j-1). 
The same motivation that was utilized for combining BHARDWAJ and WEBER as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 6, BHARDWAJ in view of WEBER teaches the elements of claim 1 as outlined above. BHARDWAJ in view of WEBER also teaches:
wherein the first request is associated with a characteristic of data stored in the memory device via the at least one zoned namespace of the plural zoned namespaces (see BHARDWAJ FIG. 4, [0065-0066], and [0070] as taught above in reference to claim 1, where [0018] teaches storing data in SLC memory reduces the number of partially written zone memory units, which further reduces the number of errors in the memory system and reduces the amount of time allocated to TTR, and can have metadata that can be reconstructed more quickly in the case of an ungraceful power cycle than for zone memory units configured as multi-level cell memory). 
The same motivation that was utilized for combining BHARDWAJ and WEBER as set forth in claim 1 is equally applicable to claim 6.
Regarding claim 7, BHARDWAJ in view of WEBER teaches the elements of claim 6 as outlined above. BHARDWAJ in view of WEBER also teaches:
wherein the first request is associated with a memory block storing data which has a shorter update period than, or is more frequently read than, other data stored in other memory blocks allocated for other zoned namespaces (see BHARDWAJ [0018] as taught above in reference to claim 6). 
The same motivation that was utilized for combining BHARDWAJ and WEBER as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 12, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claims 8, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BHARDWAJ in view of WEBER as applied to claims 1, 10, and 19 above, and further in view of BADAM (Pub. No.: US 20170075594 A1), hereafter BADAM.
Regarding claim 8, BHARDWAJ in view of WEBER teaches the elements of claim 1 as outlined above. BHARDWAJ in view of WEBER also teaches:
wherein the controller is further configured to perform garbage collection to at least one memory block among the plurality of memory blocks (BHARDWAJ [0034] teaches performing garbage collection operations of the memory device, and WEBER C13:L50-55 teach performing garbage collection of SMR logical zones).
The same motivation that was utilized for combining BHARDWAJ and WEBER as set forth in claim 1 is equally applicable to claim 8.
BHARDWAJ in view of WEBER does not appear to explicitly teach release zoned namespace allocation of the at least one memory block when the at least one memory block is erased. 
However, BADAM teaches the limitation (BADAM claim 12 teaches erasing de-allocated block or zone). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BHARDWAJ, WEBER, and BADAM before them, to include BADAM’s erasing blocks or zones in BHARDWAJ and WEBER’s memory device with multiple zones. One would have been motivated to make such a combination in order to reuse memory blocks that have been previously written to in order to reduce the amount of needed storage capacity.
Regarding claim 17, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 21, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BHARDWAJ in view of WEBER as applied to claims 1 and 10 above, and further in view of SYU (Patent No.: US 9348741 B1), hereafter SYU.
Regarding claim 9, BHARDWAJ in view of WEBER teaches the elements of claim 1 as outlined above. BHARDWAJ in view of WEBER also teaches:
wherein the controller is further configured to […] adjusting of the number of bits of data stored in the memory cell included in the memory block allocated for the at least one zoned namespace (see BHARDWAJ FIG. 4 and [0070] as taught above in reference to claim 1, where data stored in the MLC zone memory unit is written from the MLC zoned memory unit to SLC non-zoned memory units).
BHARDWAJ in view of WEBER does not appear to explicitly teach transmit, to the external device, a result of the adjusting.
However, BHARDWAJ in view of WEBER and SYU teaches the limitation (SYU C3:L62-65 teach if deferred write is not performed, the write data is written first to the disk and then to the NAND in MLC mode, and after both operations are completed, a complete status is reported to the host).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BHARDWAJ, WEBER, and SYU before them, to modify BHARDWAJ and WEBER’s memory device with multiple zones to report to the host of transferring data as taught by SYU. Using the known technique of reporting to the host after transferring data is completed to provide the predictable result of reporting the complete status to the host in BHARDWAJ and WEBER would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that BHARDWAJ in view of WEBER was ready for improvement to incorporate the reporting to the host after transferring data is completed as taught by SYU.
Regarding claim 18, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BERT (Pub. No.: US 20220050630 A1) – “ADDRESSING ZONE NAMESPACE AND NON-ZONED MEMORY BASED ON DATA CHARACTERISTICS” relates to directing write commands from the host to the non-zoned namespace or zone namespace based on whether the payload of each write command is metadata or data, where the non-zoned namespace uses TLC or SLC having a relatively long program/erase lifetimes suitable for storing metadata, and the zone namespace uses QLC that are more suited to storing larger quantities of less-frequently written data such as host data.
CHEN (Pub. No.: US 20130173844 A1) – “SLC-MLC Wear Balancing” relates to triggering the folding operation based on the binary (i.e. SLC) working set fullness threshold, which is the number of blocks at the disposal of the system controller, where the number of blocks is adjustable, thereby affecting the operation of the respective portion (i.e. SLC blocks or MLC blocks), where the threshold for triggering the folding operation may be adjusted to affect the use of the SLC portion and the MLC portion.
AGRAWAL (Pub. No.: US 20160092122 A1) – “METHOD AND APPARATUS FOR WEAR-LEVELLING NON-VOLATILE MEMORY” relates to storing data into an SLC memory page and subsequently moving the data to a MLC memory page or folding three SLC memory blocks into a single 3-level MLC memory block (i.e. TLC).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138